                   UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH DAKOTA
                         SOUTHERN DIVISION



MARK CHRISTIANS,                             4:20-CV-04083-LLP


                    Plaintiff,
                                      SUA SPONTE ORDER ALLOWING
          vs.                        PLAINTIFF TO PROCEED IN FORMA
                                     PAUPERIS ON HIS INTERLOCUTORY
DARRIN YOUNG,CHIEF WARDEN SDDOC                   APPEAL

PRISONS,INDIVIDUAL AND OFFICIAL
CAPACITY; TROY PONTO,DEPUTY
WARDEN SDSP,INDIVIDUAL AND
OFFICIAL CAPACITY; JESSICA COOK,
ASSOCIATE WARDEN SDSP/JAMESON,
INDIVIDUAL AND OFFICIAL CAPACITY;
BRENT FLUKE, WARDEN MDSP,
INDIVIDUAL AND OFFICIAL CAPACITY;
REBECCA SCHIEFFER, ASSOCIATE
WARDEN MDSP,INDIVIDUAL AND
OFFICIAL CAPACITY; ALEX REYES,
ASSOCIATE WARDEN MDSP,INDIVIDUAL
AND OFFICIAL CAPACITY; CODY
HANSON, UNIT MANAGER JAMESON,
INDIVIDUAL AND OFFICIAL CAPACITY;
SETH HUGHES,UNIT MANAGER
JAMESON,INDIVIDUAL AND OFFICIAL
CAPACITY; NANCY CHRISTENSEN, UNIT
MANGAER MDSP,INDIVIDUAL AND
OFFICIAL CAPACITY; LT. MADDOX,
LIEUTENANT MDSP,INDIVIDUAL AND
OFFICIAL CAPACITY; D.EKEREN,UNIT
COORDINATOR JAMESON,INDIVIDUAL
AND OFFICIAL CAPACITY; DEB EILERS,
UNIT COORDINATOR MDSP,INDIVIDUAL
AND OFFICIAL CAPACITY; LAURIE
STRATMAN,UNIT COORDINATOR MDSP,
INDIVIDUAL AND OFFICIAL CAPACITY;
JULIE STEVENS,CASE MANAGER MDSP,
INDIVIDUAL AND OFFICIAL CAPACITY;
JARED, CBM/SUMMIT SITE MANAGER
MDSP,INDIVIDUAL AND OFFICIAL
CAPACITY; KELLY,CBM/SUMMIT FOOD
SERVICES WORKER MDSP,INDIVIDUAL
AND OFFICIAL CAPACITY; JOHN
TRIEWEILER,SUMMIT DISTRICT
MANAGER,INDIVIDUAL AND OFFICIAL
CAPACITY; KEVIN TRIERWEILER, SITE
MANAGER JAMESON,INDIVIDUAL AND
OFFICIAL CAPACITY;PAMELA THOMAS,
EXECUTIVE CHEF,SUMMIT
CORRECTIONS,INDIVIDUAL AND
OFFICIAL CAPACITY; UNNAMED SUMMIT
LICENSED DIETITIAN(S),INDIVIDUAL
AND OFFICIAL CAPACITY; DIETARY
ASSISTANTS,INDIVIDUAL AND OFFICIAL
CAPACITY; DIRECTORS OF OPERATIONS,
INDIVIDUAL AND OFFICIAL CAPACITY;
DISTRICT MANAGERS,INDIVIDUAL AND
OFFICIAL CAPACITY; FOOD SERVICE
DIRECTORS,INDIVIDUAL AND OFFICIAL
CAPACITY; ASSISTANT FOOD SERVICE
DIRECTORS,INDIVIDUAL AND OFFICIAL
CAPACITY; FOOD SERVICE WORKERS,
INDIVIDUAL AND OFFICIAL CAPACITY;
JUSTIN BARTHEL,DIRECTOR OF
DIETARY SUMMIT,INDIVIDUAL AND
OFFICIAL CAPACITY; AND MIKE
LEIDHOLT,SECRETARY OF THE
DEPARTMENT OF CORRECTIONS,IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;

                               Defendants.



       Plaintiff, Mark Christians, filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 26. This

Court granted Marlin C. Sejnoha, Naomi McLaughlin, Jeff Green, and Shane Sejnoha's motion

to dismiss and judgment was entered in their favor. Docs. 54, 55. Christians filed a notice of

appeal on June 18, 2021. Doc. 56. At this time, Christians has not moved for leave to proceed in

forma pauperis on his interlocutory appeal and has not provided the Court with an updated

prisoner trust account.

       Under the Prison Litigation Reform Act(PLRA)a prisoner who "files an appeal in

forma pauperis ...[is] required to pay the full amount of a filing fee." 28 U.S.C. § 1915(b)(1).
                                                2
This obligation arises"'the moment the prisoner ... files an appeal.'"Henderson v. Morris,
129 F.3d 481,483 (8th Cir. 1997)(quoting In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997)).
"'When an inmate seeks pauper status, the only issue is whether the inmate pays the entire fee

at the initiation ofthe proceedings or over a period oftime under an installment plan.'"Id.

(quoting McGore v. Wrigglesworth, 114 F.3d 601, 604(6th Cir. 1997)). "[PJrisoners who
appeal judgments in civil cases must sooner or later pay the appellate filing fees in full." Id.
(citing          v. Helman, 123 F.3d 429,432(7th Cir. 1997)). Because Christians is a prisoner
under the PLRA,this Court is required to sua sponte assess whether he should be granted leave

to proceed in forma pauperis on appeal or whether the full/partial filing fee is warranted before
he continues.


          In Henderson, the Eighth Circuit set forth "the procedure to be used to assess, calculate,

 and collect" appellate filing fees in compliance with the PLRA. 129 F.3d at 483. First, the court
 must determine whether the appeal is taken in good faith. Id. at 485 (citing 28 U.S.C.

 § 1915(a)(3)). Then, so long as the prisoner has provided the court with a certified copy of his
 prisoner trust account, the court must "calculate the initial appellate partial filing fee as provided
 by § 1915(b)(1), or determine that the provisions of § 1915(b)(4) apply." Id. The initial partial
 filing fee must be 20 percent ofthe greater of;

          (A)    the average monthly deposits to the prisoner's account; or
          (B)    the average monthly balance in the prisoner's account for the 6-month period
                 immediately preceding the filing ofthe complaint or notice of appeal.

 28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be "prohibited fi-om ;. . appealing a civil
 or criminal judgment for the reason that the prisoner has no assets and no means by which to
 pay the initial partial filing fee." 28 U.S.C. § 1915(b)(4).
        It appears that Christians's interlocutory appeal is taken in good faith. His account
shows an average monthly deposit of $94.96, and an average monthly balance of$37.72. Doc.
3. This Court grants Christians leave to proceed in forma pauperis and waives his initial partial
filing fee.

        Accordingly, it is ORDERED:

        1. That this Court sua sponte grants Christians leave to proceed in forma pauperis on his
              interlocutory appeal.

        2. That the institution having custody of Christians is directed that whenever the amount
              in Christians's trust account, exclusive of ftinds available to him in his fix)zen account,

              exceeds $10, monthly payments that equal 20 percent ofthe funds credited to the
              account the preceding month shall be forwarded to the United States District Court
              Clerk's office pursuant to 28 U.S.C.§ 1915(b)(2), until the appellate filing fee of$505
              is paid in full.

         DATED June 29,2021.

                                                                BY THE COURT:


         ATT^T:                                                  (CUiJLUUX
                                                                 iwrence L. Piersol
                                                                United States District Judge
